UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ISSA PAFADNAM,                                               :
                                             Plaintiff,       :
                                                              :    19 Civ. 8704 (LGS)
                            -against-                         :
                                                              :          ORDER
 SANT AMBROEUS, et al.,                                       :
                                             Defendants. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        The Court has been informed that the parties have reached a settlement in principle in this

case. Accordingly, it is hereby ORDERED that this action is dismissed without costs and without

prejudice to restoring the action to the Court’s calendar, provided the application to restore the

action is made within thirty (30) days of this Order. Any application to reopen filed after thirty

(30) days from the date of this Order may be denied solely on that basis. Any pending motions

are DISMISSED as moot, and all conferences and deadlines are CANCELED. It is further

        ORDERED that the parties shall jointly file a status letter by May 1, 2020, to apprise the

Court of the status of settlement. If necessary, the parties shall include in this letter a request for

an extension of the deadline to apply to restore the action. It is further

        ORDERED that Defendants shall serve this order on pro se Plaintiff and file proof of

such service by April 9, 2020.

Dated: April 6, 2020
       New York, New York
